DETAILED ACTION
The Office Action is in response to Applicant’s Amendment and Remarks filed on 03/21/2022. This Action is made FINAL.
Claims 1, 3-6, 8-11, 13-16 and 18-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The drawing FIG. 4 was previously objected to for contradicting with the specification. The replacement drawing sheet, which only includes FIG. 4, received on 03/21/2022 corrects the contradiction for FIG. 4 by amending as suggested by the Examiner. However, the Examiner directs the Applicant’s attention to the drawing objection below. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claims 11, 12, 16, and 20 were previously interpreted under 35 U.S.C. §112(f) because the claim limitations allegedly use a non-structural term coupled with functional language without reciting sufficient structure to achieve the functions. In response to the amended claim limitation to recite structures, such as processor, autonomous driving controller and display panel, to perform the functions, claim interpretation under 35 U.S.C. §112(f) has been withdrawn. However, the Examiner directs the Applicant’s attention to the 35 U.S.C. 112(a) rejection below. Claim 16 which includes the new limitation, “display panel”, has been rejected as failing to comply with the written description requirement. 

Claims 2-6 and 12-16 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. In response to the Applicant’s amendment, the rejection is withdrawn. However, the Examiner directs the Applicant’s attention to the 35 U.S.C. 112(a) rejection below. Claim 16 which includes the new limitation, “display panel”, has been rejected as failing to comply with the written description requirement. 

Applicant’s arguments with respect to claims 1 and 11, which was previously rejected under 35 U.S.C. §102, have been fully considered and are persuasive.  The rejections have been withdrawn.

 Therefore, the rejections under 35 U.S.C. §103 have been withdrawn.

Drawings
The drawings were received on 03/21/2022.  These drawings are unacceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the amended replacement drawing sheet fails to include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities: “switch an autonomous driving mode to a manual driving mode wherein the human driver intervention has occurred” should read “switch an autonomous driving mode to a manual driving mode when the human driver intervention has occurred”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Such subject matter is display panel of claim 16 which does NOT appear in the specification and the drawing, thus adding new matter. The specification must disclose the corresponding structure of a display panel for visual information display that performs its claimed function and sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification and drawing do not provide a disclosure of a display panel for visual information display to the passenger to perform the steps to achieve the function.

Allowable Subject Matter
Claims 1, 3-6, 8-11, 13-15 and 18-20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668